Citation Nr: 0529083	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  05-29 883	)	DATE
	)
	)


THE ISSUE

Whether a May 9, 1989, decision of the Board of Veterans' 
Appeals (Board) denying an effective date prior to February 
11, 1987, for a permanent and total disability rating for 
pension purposes contained clear and unmistakable error 
(CUE).

(The issue of whether new and material evidence has been 
submitted to reopen a claim for an effective date prior to 
February 11, 1987, for a permanent and total disability 
rating for pension purposes, is the subject of a separation 
decision).  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat




INTRODUCTION

The veteran (the moving party in this action) served on 
active duty from August 1943 to May 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) following receipt of various written statements from 
the moving party regarding alleged CUE in a Board decision 
dated on May 9, 1989.  


FINDINGS OF FACT

1.  In a decision dated on May 9, 1989, the Board denied an 
effective date prior to February 11, 1987, for a permanent 
and total disability rating for pension purposes.

2.  The moving party has failed to clearly and specifically 
set forth any alleged errors of fact or law in the May 9, 
1989, Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on CUE have not been met, the motion is 
dismissed without prejudice to refiling.  38 C.F.R. § 
20.1404 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a September 1987 rating decision, the RO granted 
entitlement to a permanent and total disability rating for 
pension purposes, and made the award effective from February 
27, 1987.  The veteran appealed the effective date and by a 
decision dated on May 9, 1989, the Board assigned an 
effective date of February 11, 1987 (and no earlier).  This 
decision is final because to date the Chairman of the Board 
has not ordered its reconsideration.  38 U.S.C.A. § 7104.  

A prior Board decision is final and binding, but is 
reversible if there is CUE.  38 U.S.C.A. § 7111.  CUE is a 
very specific and rare kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

The moving party's CUE motion consists of (1) a November 
1997 letter to then-President Clinton asserting that the 
Board had "ignored" the rules concerning pensions, (2) an 
October 1998 written statement asking the Board to "re-
examine his case," to which he attached a copy of an 
article generally discussing the law pertaining to CUE 
claims, (3) a January 2004 letter to then-Attorney General 
John Ashcroft implying that the Board had not "properly 
applied the rules in my case," and (4) a May 2004 written 
statement asserting that "there was a great mistake" in not 
applying all the rules of the law of pensions in his case.

In a September 2005 letter, the Board advised that the 
moving party's representative that it would be considering 
the motion for CUE, referenced the pertinent legal authority 
relating to CUE motions, and allowed 30 days for response.  
The representative did not responded to this letter.  (The 
moving party was sent a similar letter in September 2005 and 
also did not respond).  

A motion for revision of a Board decision based on CUE must 
set forth clearly and specifically the alleged CUE, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Nonspecific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
this requirement.  Motions which fail to comply with these 
requirements shall be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b).

Unfortunately, the moving party has failed to clearly and 
specifically set forth alleged errors of fact or law in the 
May 1989 Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Accordingly, in view 
of the fact that the moving party has failed to comply with 
38 C.F.R. § 20.1404(b) with respect to the May 1989 Board 
decision, the Board has no alternative but to dismiss his 
motion for CUE without prejudice.

The Veterans Claims Assistance Act of 2000 is not applicable 
to the moving party's allegations of CUE.  CUE claims are 
not conventional appeals.  Rather, such claims are requests 
for revisions of previous decisions.  Instead of pursuing a 
claim for benefits, a claimant alleging CUE is collaterally 
attacking a final decision.  While CUE, when demonstrated, 
may result in reversal or revision of a final decision on a 
claim for benefits, it is not by itself a claim for 
benefits.  See Livesay v. Principi, 15 Vet. App. 165 (2001).

ORDER

The motion for CUE is dismissed without prejudice to 
refiling.



	                       
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board may be appealed to the 
United States Court of Appeals for Veterans Claims.  38 
U.S.C.A. § 7252; Wilson v. Brown, 5 Vet. App. 103, 108 
(1993) ("A claimant seeking to appeal an issue to the Court 
must first obtain a final BVA decision on that issue.")  
This dismissal under 38 C.F.R. § 20.1404(b) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.
 
 
 
 


